 1 John A. Garcia
   Attorney At Law, SBN 109192
 2 1120 14th Street, Suite 5
   Merced, Ca 95340
 3 Telephone: (209) 723-2170
   Email: jaglawmerced@yahoo.com
 4

 5
   Attorney for:
 6 Andres Corona Prado

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00135-LJO-SKO

11                                   Plaintiff,          STIPULATION TO CONTINUE FOR DEFENSE
                                                         TO PREPARE AND FILE A SENTENCING
12                          v.                           MEMORANDUM; REQUEST DENIED

13   Andres Corona Prado,

14                                   Defendants

15
                                                  STIPULATION
16
            Defendant Andres Corona Prado by and through its counsel of record, Attorney John A. Garcia,
17
     and United States of America Represented by Assistant United States Attorney Kimberly Sanchez,
18
     hereby stipulate as follows:
19
            1.      By previous order, this matter was set for status on October 21, 2019.
20
            2.      A continuance is requested as in reviewing the PSR report and in preparation for
21
     sentencing, Attorney John A. Garcia noted discrepancies in dates and to ensure an accurate accounting is
22
     detailed in the PSR, therefore, additional time is needed. The additional time will also allow defense to
23
     prepare and file a sentencing memorandum.
24
            3.      By this stipulation, defendants now move to continue the sentencing hearing until
25
     December 2, 2019.
26

27
     IT IS SO STIPULATED.
28
                                                         1

30
 1    Dated:                                                  /s/ KIMBERLY SANCHEZ
                                                              KIMBERLY SANCHEZ
 2                                                            Assistant United States Attorney

 3

 4 Dated: October 17, 2019                                 /s/ JOHN A. GARCIA
                                                           JOHN A. GARCIA, ESQ.
 5
                                                           Attorney for Andres Corona Prado
 6

 7

 8

 9

10

11

12
                                                      ORDER
13
     There is not one iota of good cause established in the stipulation to justify a continuance. Distilled
14
     to its essence, the request by defense counsel is that he didn’t get around to reading the September
15
     9th PSR, and when he did, didn’t get around to filing a Sentencing Memo in a timely fashion. The
16
     request to continue the sentencing one court day before the scheduled sentencing is inexcusable, and is
17
     therefore DENIED.
18

19
     IT IS SO ORDERED.
20

21      Dated:     October 18, 2019                           /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26

27

28
                                                          2

30
